KEITH,
dissenting.
I agree with the majority’s holding with respect to the sovereign immunity issue. Because I believe that the district court had the authority to order the Army Corps of Engineers to accept dredged materials from Conner Creek, and did not abuse his discretion in issuing the injunction, I respectfully dissent.

Authority Under the All Writs Act

The All Writs Act states that: “[t]he Supreme Court and all courts established by Act of Congress may issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a). The majority cites Supreme Court precedent holding that: “[t]he power conferred by the Act extends, under appropriate circumstances, to persons who, though not parties to the original action or engaged in wrongdoing, are in a position to frustrate the implementation of a court order or the proper administration of justice, and encompasses even those who have not taken any affirmative action to hinder justice.” United States v. New York Telephone Co., 434 U.S. 159, 174, 98 S.Ct. 364, 54 L.Ed.2d 376 (1977).
Relying on a Second Circuit case, Assoc. for Retarded Citizens of Conn., Inc. v. Thorne, 30 F.3d 367, 369 (2d Cir.1994), the majority then finds that New York Telephone only allows court orders to be enforced against a nonparty, not consent judgments. Presumably, court orders de*391termine obligations required by law while obligations created by consent judgments are only “voluntarily assumed rather than legally imposed.” The majority then holds that the district court exceeded its authority by enforcing a consent judgment against the United States Army Corps of Engineers — a nonparty.
However, I believe that the majority, with its reliance on Thome, misreads the All Writs Act. Sometimes, court orders impose obligations pursuant to law and sometimes they impose obligations pursuant to private contract. Similarly, consent judgments may impose obligations pursuant to law or pursuant to private contract. The All Writs Act only speaks of this Court’s ability to enforce its “jurisdiction” and “law”, not private contract. Here, the district court issued a writ to ensure that the law, not a private contract, would not be violated by a public institution. Therefore, the All Writs Act allowed the district court to order the Army Corp of Engineers, a non-party, to accept the waste materials.
First, the majority grants too much power to the word “order”. Certainly, if a court order is issued to enforce a private contract, the reasoning from Thome would be persuasive. The “voluntarily” assumed obligations of a private contract are usually not required by law. Therefore, it would seem inequitable to allow a federal court to impose obligations on a non-party, who in no way involved themselves in the process that generated the contract. The same can be said about consent judgments entered into to enforce private contracts.
However, a court order issued to enforce the law has different consequences. While a person or organization may not have been a party to the underlying lawsuit, as resident of that jurisdiction, they are still part of the process that makes those laws and are governed by them. Therefore, it is reasonable to prevent them from “frustrating” the enforcement of those laws. In holding that a court can bind non-parties pursuant to a court order, New York Telephone itself recognized the well established principle that: “citizens have a duty to assist in the enforcement of the laws[.]” New York Telephone, 434 U.S. 159, 175, n. 24, 98 S.Ct. 364, 54 L.Ed.2d 376 (1977).
Similarly, a consent judgment sometimes enforces the law. Here, all parties and the district court agree that Detroit violated the Clean Water Act. Presumably, the consent judgment was agreed upon, in part, to save the time and expense of litigation required to “prove” this uncontested point.1 The district court’s sanctioning of the agreement was clearly more than just a “stamp of approval”. If not, why has no party contested the district court’s authority to reject the first draft of the agreement in February 1999? If this were simply a private contract, the court would have no role in its genesis. While a contract between private parties might properly be viewed as the “voluntary agreement” discussed in Thome, here, the district court’s entry of the judgment operated as broadly as a ruling after a full trial. The force of a consent judgment is well established within our judicial system:
*392It is a contract between the parties to the agreement, operates as an adjudication between them and, when the court gives the agreement its sanction, becomes a judgment of the court. The fact that the judgment is by consent gives it, neither greater nor less force than if rendered after protracted litigation. ... It has the same weight and effect as any other judgment and, unless vacated or set aside, stands as a final determination of the rights of the parties.
BLACK’S LAW DICTIONARY 842 (6th ed.1990) (quoting Traveler’s Ins. Co. v. U.S., 283 F.Supp. 14, 28 (S.D.Tex.1968) (internal citations omitted)).
Therefore, I would rule that the district court had the authority under the All Writs Act to order the Corps to accepted the waste material.

The Injunction

The final issue is whether the district court abused its discretion in ordering the Corps to accept the dredged sediment from Conner Creek. Since the majority found that the district court acted outside of its jurisdiction, it never addressed this issue.
We review a district court’s grant of an injunction for an abuse of discretion. See In re Dublin Securities, Inc., 133 F.3d 377 (6th Cir.1997); Golden v. Kelsey-Hayes Co., 73 F.3d 648, 653 (6th Cir.1996). A court abuses its discretion in granting an injunction if it incorrectly applies the law or relies on clearly erroneous findings of fact. See Golden, 73 F.3d at 653. Thus, in reviewing a district court’s grant of an injunction, the Panel reviews the district court’s conclusions of law de novo and its findings of fact for clear error. See id.
The Corps contends that the district court erred because (1) the Corps has not frustrated the consent judgment; (2) the Corps is not part of the underlying controversy; (3) the district court’s order imposes a substantial burden on the Corps and may have significant adverse impacts on the environment; (4) Detroit failed to show the absence of feasible alternatives for the disposal of the sediment; and (5) the district court’s order is not “agreeable to the usages and principles of law.”
Here, the district court judge has been closely supervising this case for almost twenty-five years and he is in the best position to determine many of these issues. All of his determinations were well within his discretion and this Court should not second guess them. Therefore, I would affirm the decision.
First, the Corps contends that it is not frustrating the Judgment or any other orders of the district court. It notes that it has not denied Detroit permission to dispose of the sediment at the CDF, but rather was in the process of negotiating with the defendants when Michigan and the DWSD moved for an order compelling the Corps to accept the sediment. The Corps contends that their failure to agree was not sufficient justification to trigger implementation of the All Writs Act. Moreover, the Corps notes that the various deadlines in effect could be relaxed by either Michigan or the district court.
The district court’s main concern was that Detroit needed to have a named disposal site for the Conner Creek dredged materials finalized by November 22, 2000 in order to obtain funding from the state. The court noted that if the disposal site was not finalized, DWSD ratepayers would incur an estimated $40,000,000 in additional interest charges.
The Corps’ contention that Michigan or the district court could extend the various deadlines is not realistic, and disregards the district court’s findings that time is of the essence. Moreover, nothing in New York Telephone requires parties seeking a writ to seek the extensions that the Corps *393has suggested. Therefore, the district court acted well within its discretion when it ruled that the Corps was frustrating the district court’s judgment by not accepting the dredged materials.
Next, the Corps contends that it is not sufficiently part of the underlying controversy to warrant issuance of the district court’s order. Specifically, the Corps suggest that under New York Telephone, they must be facilitating criminal activity to be subject to an order under the All Writs Act.
This argument is without merit. In New York Telephone, the Supreme Court never suggested a distinction between criminal and civil conduct. The Court only required that the Company not be “so far removed from the underlying controversy that its assistance could not be permissibly compelled.” 434 U.S. at 174, 98 S.Ct. 364. The Court noted that the Company was in a position to assist, that the Company has a “substantial interest” in providing assistance, and the Company regularly installed pen registers in its own course of dealings. Id.
Similarly, here, the Corps is in a position to assist, it has a substantial interest in ensuring that the environmental problems created by the sewage runoff is dealt with in an timely manner, and the CDF’s sole purpose is to accept dredged materials from local rivers. Accordingly, the Corps is not “so far removed from the underlying controversy that its assistance could not be permissibly compelled.” New York Telephone, 434 U.S. at 174, 98 S.Ct. 364.
The Corps also contends that the court’s order imposes a substantial burden on the Corps, and may have significant adverse impacts on the environment. The Corps argues that the sediment from Conner Creek has elevated contaminant levels, and that special procedures would be necessary to dispose of the sediment. Further, the Corps suggests that the sediment may impact the environment, but it will not know that until it reviews the potential adverse impacts of such disposal.
While the Corps contends that the district court erred in determining that its order would not significantly burden the Corps, it does not point to any evidence in the record that supports its position. The Corps’ emphasis on the contaminant levels of the sediment is misplaced. While the levels are higher than the levels of the sediment the Corps typically places at its CDF, the levels are far less than what is considered dangerous in the soil in residential yards. Accordingly, any suggestion that such contaminants may pose potential environmental risks appears to be without merit.
Furthermore, the Corps argues that the district court erred by finding that Detroit and Michigan proved the absence of feasible alternatives and that the CDF was feasible. However, Detroit clearly investigated the option of on-site dewatering of the sediment, but members of the public strenuously opposed that course of conduct. Detroit also submitted evidence demonstrating that it had considered several alternatives. Moreover, the Corps has not suggested any alternatives. Therefore, the district court was within its discretion to find that Detroit had exhausted all feasible alternatives.
Finally, the Corps claims that the district court’s order is not “agreeable to the usages and principles of law” as required by the All Writs Act. 28 U.S.C. § 1651(a). The Corps contends that the district court failed to confront the inconsistency of its order and the law governing the Corps’ operation of the CDF. The Corps argues that “ordering the Corps to accept the Conner Creek sediment at Pointe Mouillee, without allowing the Corps to first evaluate the impacts of such disposal on the environment and to determine whether such disposal would be in the public inter*394est, directly contravenes the National Environmental Policy Act and the Clean Water Act.” The Corps argues that, pursuant to NEPA and agency regulations, it is either obligated or has discretion to conduct additional NEPA review before deciding whether to accept the sediment, something that the district court ignored.
The district court found that the Corps did not need to conduct additional NEPA review prior to accepting the dredged materials. United States v. Michigan, 122 F.Supp.2d at 792. The district court based this conclusion upon the applicable laws and the CDF Agreement as well as the record evidence submitted by the parties. The court noted that the Corps agreed that it was not legally precluded from accepting the materials, and that the toxicity of the materials was below the hazardous levels. The court also considered that the State of Michigan favored placement of the sediment in the CDF.
NEPA requires an agency to prepare an Environmental Impact Statement (“EIS”), or a Supplemental EIS (“SEIS”), only when it is proposing to take “major federal actions significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(c). Because the action proposed here is simply the depositing of sediment at the CDF, it is not a “major federal action” requiring an EIS or SEIS. See, e.g., Township of Ridley v. Blanchette, 421 F.Supp. 435 (E.D.Penn.1976) (noting that “major federal action” is generally large projects involving sizable federal funding, large increments of time for the planning and construction stages, and the reshaping of large areas of topography). While the dredging project itself requires an EIS, the district court correctly determined that, under applicable law, the deposit of the sediment at the CDF does not require an SEIS. See, e.g., Upper Snake River v. Hodel, 921 F.2d 232 (9th Cir.1990) (holding that the continued operation of projects for which an original EIS was conducted does not constitute a “major federal action” or otherwise require a SEIS).
Therefore, the district court did not err in determining that its order was consistent with existing laws and regulations. While it seems that the Corps has discretion to prepare an Environmental Assessment, the district court determined that the Corps had significant time to prepare such an EA, but failed to do so. Moreover, the district court found that the Corps’ acceptance of the dredged materials needed to occur immediately.
Because the district court was within its discretion to order the Corps to accept the dredged material, I would affirm the judgment of the Honorable John Feikens of the United States District Court for the Eastern District of Michigan.

. This Circuit has recognized the important role that consent judgments play in the efficiency of government, especially when entered into by public institutions: "The decrees reach beyond the parties involved directly in the suit and impact on the public's right to the sound and efficient operation of its institutions.’’ Heath v. DeCourcy, 888 F.2d 1105 (6th Cir. 1989). Today, the majority's ruling weakens the value of consent judgments to the smooth and efficient running of both the federal courts and government in general. As we recognized in Heath, consent judgment between public institutions are "fundamentally different” than consent decrees between private parties. Heath, 888 F.2d at 1109.